Case 1:19-cv-01946-WJM-MEH Document 102 Filed 12/20/19 USDC Colorado Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:19-cv-01946-MEH

   Lisa Cowles,

           Plaintiff

   v.

   Bonsai Design LLC,
   Vail Resorts, Inc.,
   Vail Resorts Holdings, Inc.,
   The Vail Corporation, and
   Vail Resorts Management Company,

           Defendants.



        DEFENDANT BONSAI DESIGN LLC’S MOTION TO RESTRICT PUBLIC ACCESS
        TO BONSAI’S REPLY IN SUPPORT OF ITS RULE 12(b)(6) MOTION TO DISMISS
           AND APPENDED EXHIBITS F AND G THERETO, AND TO PLAINITFF’S
                  PROPOSED AMENDED COMPLAINT AND EXHIBITS



           Defendant, Bonsai Design LLC (“Bonsai”), through its attorneys, respectfully seeks to

   restrict public access to its Reply in Support of its Rule 12(b)(6) Motion to Dismiss pursuant to

   Fed. R. Civ. P. 12(b)(6) and appended exhibits F and G thereto, Plaintiff’s Proposed Second

   Amended Complaint (Dkt. # 66-1) and Exhibits 1A, 3, 4, and 5 thereto (Dkt. # 66-1A, 66-3, 66-

   4, and 66-5), and all references to these documents as provided pursuant to paragraph 11 of the

   protective order entered by the Court on November 15, 2019. (See Dkt. # 79.) In support of its

   motion, Bonsai states as follows:
Case 1:19-cv-01946-WJM-MEH Document 102 Filed 12/20/19 USDC Colorado Page 2 of 6




            1.   On October 21, 2019, Vail produced certain documents with its initial disclosures,

   including a text message between Jamie Barrow of Vail and Thaddeus Shrader, the CEO of

   Bonsai. This document was produced before a Protective Order was in place in this case, and is

   Bates stamped VAIL001211. Other documents produced by Vail before a protective order was

   in place include VAIL001221-24 and VAIL001212.

            2.   On November 12, 2019, Plaintiff filed a Motion to Further Amend her Complaint

   (Dkt. # 66), and she attached numerous exhibits to the proposed Second Amended Complaint,

   including certain documents that were produced by Vail before a Protective Order had been

   entered in this case, and including VAIL001211, VAIL001221-24, and VAIL001212.

            3.   On November 15, 2019, this Court entered the parties’ stipulated protective order

   as an Order of the Court. (Dkt. # 79.) As relevant here, paragraph 11 of the protective order

   provides that “[a]ll documents containing Confidential Information that are filed with the Court

   in connection with a motion or otherwise shall be subject to Level 1 Restriction pursuant to

   D.C.COLO.LCivR 7.2, unless otherwise agreed to by the Parties or ordered by the Court.” (Id.

   ¶ 11.)

            4.   On December 11, 2019, Plaintiff filed what she termed an “unopposed” motion to

   restrict with respect to her Amended Response to Vail’s Motion to Dismiss and certain exhibits

   thereto, claiming that her counsel “presume[d] that the instant motion is unopposed by the

   Defendants.” (Dkt. # 93 ¶ 8.) In reality, Plaintiff’s counsel made no attempt to confer with

   counsel for Bonsai regarding this motion.

            5.   On December 18, 2019, Magistrate Judge Hegarty entered a Minute Order

   denying Plaintiff’s motion to restrict with respect to the proposed Second Amended Complaint




                                                Page 2
Case 1:19-cv-01946-WJM-MEH Document 102 Filed 12/20/19 USDC Colorado Page 3 of 6




   and exhibits thereto because the Second Amended Complaint and exhibits had been publicly

   filed.

            6.    Bonsai seeks Level 1 Restriction of Plaintiff’s proposed Second Amended

   Complaint and Exhibits 1A, 3, 4, and 5, and all references to these documents (including Dkt. #

   94 and 94-1), because such documents are considered confidential by Bonsai, and Bonsai

   produced certain of these documents with the “Confidential” designation stamped on them. An

   iteration of the email chain attached as Exhibit 4 to Plaintiff’s proposed Second Amended

   Complaint was produced at BONSAI002786, and Exhibit 5 to the SAC was produced at

   BONSAI004628. These documents, showing Bonsai’s confidentiality designations, will be

   produced to the Court under a Level 1 restriction upon the Court’s direction.

            7.    Exhibit 3 to Plaintiff’s proposed SAC is a screen shot of a text message between

   an employee of Vail and the CEO of Bonsai. Bonsai considers this message to be confidential,

   and requests that it be given a Level 1 restriction.

            8.    On December 16, 2019, Bonsai filed its Reply in Support of its Rule 12(b)(6)

   Motion to Dismiss with appended exhibits F and G, which contains references to documents and

   information that have been designated as confidential.

            9.    Pursuant to paragraph 11 of the protective order, Bonsai is seeking Level 1

   Restriction for the following documents:

                   a. Plaintiff’s proposed Second Amended Complaint (Dkt. # 66-1);

                   b. Exhibits 1A, 3, 4, and 5 to Plaintiff’s proposed Second Amended Complaint
                      (Dkt. # 66-1A, 66-3, 66-4, and 66-5);

                   c. Plaintiff’s Amended Response in Opposition to Vail’s Motion to Dismiss
                      (Dkt. # 94) and Exhibit 1 thereto (Dkt. # 94-1);

                   d. Bonsai’s Reply in Support of its Rule 12(b)(6) Motion to Dismiss (Dkt. #
                      98); and


                                                  Page 3
Case 1:19-cv-01946-WJM-MEH Document 102 Filed 12/20/19 USDC Colorado Page 4 of 6




                   e. Exhibits F and G to Bonsai’s Reply in Support of its Rule 12(b)(6) Motion
                      to Dismiss (Dkt. # 98-1 and 98-2);

          10.      With the exception of Exhibit G to Bonsai’s Reply in Support of its Rule 12(b)(6)

   Motion to Dismiss, the above-listed exhibits were produced by Vail or reference documents

   produced by Vail before a Protective Order was entered in this case, and they were not designated

   as “Confidential” by Vail. Bonsai, however, produced copies of the same documents, and Bonsai

   designated these documents as “Confidential” in accordance with the Protective Order.

          11.      Exhibit G to Bonsai’s Reply in Support of Its Motion to Dismiss was not

   designated as “Confidential” by Plaintiff, but upon inquiry by counsel for Bonsai, counsel for

   Plaintiff has indicated that the medical information of Plaintiff contained in exhibit G should be

   treated as Confidential in accordance with the Protective Order and the Local Rules.

          12.      Bonsai requests that Plaintiff’s proposed Second Amended Complaint and

   Exhibits 1A, 3, 4, and 5, Plaintiff’s Amended Response to Vail’s Motion to Dismiss and Exhibit

   1 thereto, Bonsai’s Reply in Support of its Rule 12(b)(6) Motion to Dismiss and Exhibits F and G

   thereto (Dkt. # 66-1, 66-1A, 66-3, 66-4, 66-5, 98, 98-1, and 98-2), and all references to these

   documents, be treated as “confidential information” pursuant to the Protective Order, and that they

   be placed under Level 1 restriction pursuant to Local Rule 7.2.

          13.      Certificate of Conferral Pursuant to D.C.COLO.LCivR 7.1(a) Undersigned

   counsel certifies that the parties previously stipulated to the terms of the protective order entered

   by the Court, including paragraph 11 requiring Level 1 Restriction of any document containing or

   consisting of “confidential information”; and that undersigned counsel conferred with counsel for

   Plaintiff and counsel for Vail.1 Vail does not oppose this Motion to Restrict, but Plaintiff objects


   1
     Bonsai points out that while Plaintiff failed to confer with counsel for Bonsai regarding
   Plaintiff’s Motion to Restrict (Dkt. # 93), in violation of Local Rule 7.1, counsel for Bonsai has,
   in good faith and in accordance with Local Rule 7.1, conferred with counsel for Plaintiff.
                                                  Page 4
Case 1:19-cv-01946-WJM-MEH Document 102 Filed 12/20/19 USDC Colorado Page 5 of 6




   to the Motion other than the designation of her own medical information as Confidential. Plaintiff

   previously sought to restrict this same information, but Plaintiff’s request was denied because the

   same information was publicly filed with Plaintiff’s proposed Second Amended Complaint.

   Bonsai now seeks restriction of the SAC and certain exhibits thereto, and Bonsai seeks Level 1

   protection of Plaintiff’s Amended Response to Vail’s Motion to Dismiss and Exhibit 1 thereto,

   and Bonsai’s Reply in Support of its Motion to Dismiss and the attached exhibits.



          WHEREFORE, Bonsai requests the Court enter an Order providing that the documents

   identified in Paragraphs 9(a) through (e) herein are subject to Level 1 restriction.



   DATED this 20th day of December, 2019.



                                               Respectfully Submitted,


                                               s/ Jennifer C. Arnett
                                               Jennifer C. Arnett
                                               Christopher C. Ash
                                               Sanitas Law Group
                                               806 S Public Road
                                               Suite 201
                                               Lafayette, Colorado 80026
                                               Tel: 303-442-2900
                                               jennifer@sanitaslaw.com
                                               chris@sanitaslaw.com
                                               Attorneys for Defendant Bonsai Design, LLC




                                                 Page 5
Case 1:19-cv-01946-WJM-MEH Document 102 Filed 12/20/19 USDC Colorado Page 6 of 6




                                   CERTIFICATE OF SERVICE

   I hereby certify that on this 20th day of December, 2019, I electronically filed the foregoing
   DEFENDANT BONSAI DESIGN LLC’S MOTION TO RESTRICT PUBLIC ACCESS
   TO BONSAI’S REPLY IN SUPPORT OF ITS RULE 12(b)(6) MOTION TO DISMISS
   AND APPENDED EXHIBITS F AND G THERETO, AND TO PLAINITFF’S
   PROPOSED AMENDED COMPLAINT AND EXHIBITS with the Clerk of Court using the
   CM/ECF system which will send notification of such filing to the following email addresses:

   Paul J. Komyatte
   paul@komyattelawfirm.com

   Dave Mason
   dave@komyattelawfirm.com

   Attorneys for Plaintiff Lisa Cowles


   Alison K. Toivola
   aktoivola@vailresorts.com

   E. Tim Walker
   etwalker@vailresorts.com

   Attorneys for Defendant Vail Resorts Management Company




                                 s/ Christine Giaquinto, Legal Assistant for Sanitas Law Group




                                               Page 6
